United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-2545
                                 ___________

City of Kansas City, Missouri,        *
                                      *
            Appellee,                 *
                                      *   Appeal from the United States
      v.                              *   District Court for the Western
                                      *   District of Missouri.
Housing & Economic Development        *
Financial Corporation,                *
                                      *
            Appellee,                 *
                                      *
Rosehill Gardens,                     *
                                      *
            Defendant,                *
                                      *   [UNPUBLISHED]
David Bahner,                         *
                                      *
            Appellee,                 *
                                      *
      v.                              *
                                      *
Lawrence Goldblatt,                   *
                                      *
            Appellant.                *

                                 ___________

                            Submitted: May 26, 2008
                               Filed: June 9, 2008
                                ___________
Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

     Lawrence Goldblatt challenges the district court’s1order denying his claim for
payment under an architectural services contract. We affirm.

      After an evidentiary hearing, the district court denied Goldblatt’s claim in this
receivership action brought by the City of Kansas City, Missouri (City), against
Housing & Economic Development Financial Corporation (HEDFC). On appeal,
Goldblatt challenges the district court’s factual findings, credibility determinations,
and application of Missouri law to his allegations that HEDFC tortiously interfered
with his contractual relationship with a third party mortgagee of HEDFC.

        Without a transcript of the hearing, we cannot review the district court’s factual
findings or any issues involving witness credibility or evidentiary rulings. See Van
Treese v. Blome, 7 F.3d 729, 729 (8th Cir. 1993) (per curiam); Schmid v. United Bhd.
of Carpenters & Joiners of Am., 827 F.2d 384, 385-86 (8th Cir. 1987) (per curiam).
Accepting as true the district court’s factual findings, we conclude the court did not
err in determining that Goldblatt failed to establish a tortious-interference claim under
Missouri law. See Bockelman v. MCI Worldcom, Inc., 403 F.3d 528, 531 (8th Cir.
2005) (de novo review of district court’s interpretation of state law); Healthcare Servs.
of the Ozarks, Inc. v. Copeland, 198 S.W.3d 604, 614 (Mo. 2006) (elements of
tortious interference under Missouri law).

      Accordingly, we affirm the final order of the district court denying Goldblatt’s
claim, and we decline to address Goldblatt’s new claims on appeal, see Poolman v.

      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable John
T. Maughmer, United States Magistrate Judge for the Western District of Missouri.
                                           -2-
City of Grafton, 487 F.3d 1098, 1101 (8th Cir. 2007) (declining to consider claim
raised for first time on appeal).
                         ______________________________




                                       -3-